Citation Nr: 0504918	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-11 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  Psychiatric symptoms reported during active military 
service represented manifestations of a personality disorder.

2.  No superimposed psychiatric disorder was manifested in 
service and no current psychiatric condition is otherwise 
related to military service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.127 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show normal psychiatric clinical 
evaluation at his entrance examination in February 1969.  
Service medical records show that the veteran went to a 
Chaplain in June 1970 complaining of being very depressed.  
The veteran did not want to see another Medical Corpsman and 
the Chaplain requested that a physician see him.

A psychiatric consultation indicated that the veteran was 
reportedly considered unreliable and unproductive by 
superiors.  The veteran admitted that he could complete tasks 
if he tried and felt that people were against him.  He 
vaguely felt that things would be better if he could go home 
to help his hypertensive father in his business.  It was 
noted that the veteran presented a depressed appearance and 
showed lack of judgment.  The assessment was inadequate 
personality with passive aggressive traits.  The examiner 
recommended administrative discharge.  The veteran's 
psychiatric examination in October 1970 showed normal 
psychiatric findings.

VA outpatient treatment records dated October 2000 to 
September 2001 show diagnoses of depressive disorder, 
neurotic depression, and schizo-affective disorder.  
VA outpatient treatment records dated in May 2001 showed a 
diagnosis of depression.  In June 2001, the veteran was also 
assessed a diagnosis of personality disorder.  In a September 
2001 mental status examination, the veteran was alert and 
oriented to all spheres, speech was normal, affect was full, 
mood was neutral, thought content was logical and goal 
directed, there was no lethality, no psychosis, and insight 
and judgment were intact.  The diagnosis was depressive 
disorder.  

At his February 2004 Board video conference hearing, the 
veteran testified that he did not seek treatment for his 
psychiatric disorder for approximately 10 years after 
separation from service.  The veteran indicated that he was 
diagnosed with major depression and was taking an 
antidepressant but was unsure of the name.  He indicated that 
during service he was very depressed and did not like the 
service.  The veteran testified that every since he was 
separated from service he had been dealing with depression.  
He stated that he was never told by a physician that is 
current depression was related to his military service.  

At his August 2004 VA examination, the examiner noted that 
the veteran had attended the Mental Health Clinic at The VAMC 
Chillicothe, Ohio in 2002 and 2003.  The veteran had also 
attended the VA Columbus Outpatient Metal Clinic in 2004 and 
has been treated for dysthymic disorder.  It was noted that 
the veteran had been prescribed antidepressant medications.  
He was prescribed Celexa, Citalopram, and Zoloft.  He was 
also given medication for relaxation, Oxazepam.  It was noted 
that the veteran was working since 2001 at the United States 
Post Office as a custodian.

The veteran reported feeling depressed and believed that the 
service was the downfall of his life.  He indicated that 
while he served in the Navy he had problems and he was away 
from home and was not able to do his duties.  He indicated he 
was young and he wanted out.  He stated he was very depressed 
when his wife divorced him in 1995.  

The examination showed the veteran to be casually groomed; 
his affect sad; speech spontaneous; mood, some irritability.  
There was also some depressed mood.  The examiner noted that 
the veteran was preoccupied with his depressed mood.  He had 
no auditory hallucinations and no suicidal or homicidal 
ideation.  Memory for recent events and remote events was 
fair.  The veteran's judgment was noted as fair.  The 
diagnoses included dysthymic disorder and passive aggressive 
personality disorder.

The examiner noted that the veteran has dysthymic disorder 
and had been treated since 2001 at the VAMC.  The veteran 
served in the U.S. Navy in 1969 and 1970 and a review of the 
military records.  It was noted that dysthymic disorder was 
characterized by, the veteran having a depressed mood for 
over two years and had impairment in social and occupational 
functioning.  The veteran had low self esteem, loss of 
interest in activities, and brooding about the past.  
Dysthymic disorder interferes with occupational and social 
functioning.  The examiner opined that the current diagnosis 
of dysthymic disorder was not likely the depression that the 
veteran had in service and it was not likely that the 
depression the veteran had in service was a manifestation of 
the current dysthymic disorder.  

In addition, it was noted that the veteran had passive 
aggressive personality disorder.  The examiner explained that 
the pattern of negative attitudes occur frequently in social 
and in occupational roles.  People with passive aggressive 
personality disorder often resist demands to function at a 
level expected by others.  This opposition occurs most 
frequently in a work situation but can also be evident in a 
social functioning.  These individuals feel cheated, 
unappreciated, and misunderstood and were inpatient, 
argumentative, cynical, and skeptical and contrary.  
Authority figures, such as a supervisor at work will often 
become focus of their discontent.  Because of their 
negativism and tendency to externalize blame, these 
individuals will often criticize and voice hostility toward 
authority figures with a minimal provocation.  

The examiner opined that the current diagnosis of passive 
aggressive personality was at least as likely as not the 
personality disorder that the veteran had in the service.  
The passive aggressive personality disorder was not likely 
the depression that the veteran had in the service and the 
passive aggressive personality disorder was not a 
manifestation of the current disorder.  

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated November 2001, the RO notified the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter indicated that the RO had received his 
claim for service connection for a depressive disorder.  The 
letter informed the veteran of what the evidence must show to 
establish entitlement to the benefit he wanted.  

The veteran was informed that he had 30 days from the date of 
the letter to submit information.  The veteran was told of 
what information/evidence that had already been received.  He 
was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, a rating decision was issued in 
April 2002 followed by a statement of the case in October 
2002.  Additional VA medical records were added to the claims 
file and the veteran was afforded a Board videoconference 
hearing in February 2004.  The Board remanded the claim to 
the RO so that a VA examination could be scheduled to 
determine the nature and etiology of the veteran's 
psychiatric disorder.  The veteran was sent another letter by 
the RO in July 2004 concerning his claim.  A VA examination 
was conducted in August 2004.  A supplemental statement of 
the case was issued in October 2004.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claims.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder.  The veteran's service medical records demonstrate 
an impression of an unreliable and unproductive serviceman 
who admitted that he could complete tasks if he tried.  He 
felt that people were against him and he vaguely felt that 
things would be better if he could go home to help his 
hypertensive father in his business.  The veteran presented a 
depressed appearance, the examiner indicated, and showed lack 
of judgment.  The assessment was inadequate personality 
disorder with passive aggressive traits.  Administrative 
separation was recommended; however, the veteran's separation 
examination of October 1970 showed normal psychiatric 
findings.  Post-service medical records do not show a 
psychiatric diagnosis until May 2001 at which time the 
veteran was diagnosed with depressive disorder and in June 
2001 with a personality disorder.  However, none of the 
medical records demonstrates or suggests a causal connection 
between the veteran's current psychiatric disability and 
military service.

At this juncture, it must be emphasized that personality 
disorders which are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, chronic 
psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis, will be accepted as showing pre-
service origin.  See 38 C.F.R. § 3.303(c).  Personality 
disorders such as that manifested by the veteran during 
service are not diseases or injuries for compensation 
purposes. However, disability resulting from a mental 
disorder that is superimposed upon a personality disorder may 
be service-connected.  38 C.F.R. § 4.127.  Thus, although 
service connection is not appropriate for the veteran's 
diagnosed personality disorder, a disability superimposed on 
that disorder might be service connected.

The August 2004 VA examiner opined that the current diagnosis 
of dysthymic disorder was not likely the depression that the 
veteran had in service and it was not likely that the 
depression the veteran had in service was a manifestation of 
the current dysthymic disorder.  He also opined that the 
current diagnosis of passive aggressive personality was at 
least as likely as not the personality disorder that the 
veteran had in the service.  The passive aggressive 
personality disorder was not likely the depression that the 
veteran had in the service and the passive aggressive 
personality disorder was not a manifestation of the current 
disorder.  

In summary, the medical evidence does not demonstrate that a 
psychiatric disorder was incurred in or aggravated by 
military service.  Although the veteran was found to have a 
personality disorder in service, the medical evidence of 
record demonstrates no causal connection between the 
veteran's current psychiatric disability, variously 
characterized as major depression, neurotic depression, 
schizo-affective disorder, and dysthymic disorder, and 
military service.  Based on these findings and following a 
full review of the record, it is concluded that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a psychiatric 
disability.


ORDER

Entitlement to service connection for a psychiatric 
disability is denied. 



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


